Citation Nr: 1531954	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-42 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from December 1995 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal. 


FINDING OF FACT

The probative evidence of record shows that the Veteran's sleep apnea did not manifest during or as a result of military service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in February 2009, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA opinion in March 2015.  The Board finds the opinion to be adequate as it was based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his sleep apnea is related to his military service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Turning to the evidence of record, the Veteran has a current diagnosis of sleep apnea as illustrated by a January 2009 private sleep study.  

In regards to the Veteran's military service on November 2002 and November 2004 reports of medical history the Veteran denied frequent trouble sleeping.  In May 2005 the Veteran was prescribed Desyrel for 30 days as a sleep medication after left knee surgery.  An August 2006 post deployment health assessment shows the Veteran denied still feeling tired after sleeping.  A January 2007 post deployment health assessment shows that the Veteran denied problems sleeping or still feeling tired after sleeping.  A July 2007 treatment record shows that the Veteran reported anxiety, depression, and sleep disturbances.  

On his May 2009 notice of disagreement, the Veteran reported that during his last two years in the military he gained an enormous amount of weight after his knee injury.  The Veteran reported that he now snores very loudly and has snored noticeably loud since 2005.  The Veteran reported that the symptoms were not present in his early military career.  The Veteran also reported that he did not know what sleep apnea was until it was brought to his attention in 2008.  

The Veteran submitted an October 2009 buddy statement from L.C.  L.C stated that he has known the Veteran for several years and served in the Army and worked with him in the past.  L.C stated that in his opinion and from what he has observed, the Veteran has had problems with getting a good night sleep for a long time.  L.C. reported that during their military time whenever they participated in field training exercises the Veteran tossed most of the night and when he did sleep, he snored very loudly.  L.C reported that he was able to witness and hear all of this because he usually slept next to the Veteran.  L.C. reported that over time as they participated in field training exercises, the snoring got louder and louder.  L.C also reported that from September 2005 to September 2006 the Veteran and he were deployed in support of Operation Iraqi Freedom.  L.C. reported that during this time, he and the Veteran shared a room together and the trouble sleeping and loud snoring continued.  L.C. reported that there were times when he was awake and the Veteran was sleeping and he thought that the Veteran stopped breathing.  L.C. reported that he would always mention it to him the next day.  L.C. reported that during this time the Veteran was always complaining about daytime fatigue.  L.C. reported that every chance the Veteran got during the day; he wanted to take a quick nap to revive himself.  L.C. reported that he would catch him falling asleep during the quiet moments of the day.  L.C. reported that during their entire deployment, he witnessed the Veteran having trouble sleeping and lived through his constant nightly snoring and fear that the Veteran was going to die when he stopped breathing at night.  

In an October 2009 statement the Veteran reported that he initially thought his inability to sleep was due to posttraumatic stress disorder.  The Veteran reported that during the day he would often fall asleep and suffer from day time fatigue.  

The Board thus finds that there is competent and credible evidence that the Veteran suffered from sleep disturbances during his military service.  Therefore, the claim turns on whether the Veteran's currently diagnosed sleep apnea is related to the sleep disturbances he reportedly experienced during military service.  

The Veteran was afforded a VA opinion in March 2015.  The examiner concluded that it was less likely than not that the Veteran's sleep apnea was related to his military service. The examiner noted that the Veteran's sleep apnea was diagnosed after service.  The examiner explained that sleep apnea is a condition with specific established diagnostic criteria and is not diagnosed by the simple complaint of fatigue, tiredness, sleepiness or other nonspecific complaints.  The examiner noted that snoring is not sleep apnea.  The examiner explained that sleep apnea is caused by the blockage of the upper airway by the tongue and soft palate.  The examiner noted that the risk factors include a genetic predisposition, obesity, short large diameter neck, smoking, alcohol consumption and the use of certain medication and drugs (Mayo Clinic July 2012).  The examiner noted that risk is not cause.  The examiner further explained that no event or exposure in military service caused sleep apnea.  The also examiner noted that he read all documents relevant to the appeal and the entire appeal itself, including the lay and buddy statements.  The examiner noted that he found no complaints or treatments consistent with sleep apnea, a condition diagnosed several years after service  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this regard, the Board finds the March 2015 VA opinion to be highly persuasive to the issue at hand.  The March 2015 VA opinion was provided by a VA primary care practitioner who possesses the necessary education, training, and expertise to provide the requested opinion.  The VA opinion is also shown to have been based on a review of the Veteran's record and was accompanied by sufficient explanations.  Additionally, the March 2015 opinion specifically considered the lay reports of the Veteran and L.C. in regards to the Veteran's in-service symptoms.  The examiner specifically noted that sleep apnea is not diagnosed by the simple complaint of fatigue, tiredness, sleepiness or other nonspecific complaints.  The examiner also noted the risk factors, including obesity and noted that a risk is not a cause, therefore addressing the Veteran's reports of gaining a significant amount of weight during the last two years of his military service.  Furthermore, the examiner noted that he read all documents relevant to the appeal and the entire appeal itself, including the lay and buddy statements and found no complaints or treatments consistent with sleep apnea.  The Board thus finds that the March 2015 opinion is dispositive of the nexus question in this case. 

The Board acknowledges the Veteran's assertions that his sleep apnea is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the nature and etiology of sleep apnea fall outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his sleep apnea is related to service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his sleep apnea is in any way related to his military service.  

The Board has also considered the Wikipedia entry submitted by the Veteran in May 2009, which noted an individual with sleep apnea is rarely aware of having difficulty breathing even upon awakening.  The entry noted that sleep apnea is recognized as a problem by others witnessing the individual during episodes or is suspected because of its effects on the body.  The entry also noted that symptoms may be present for years (or even decades) without identification, during which time the sufferer may become conditioned to the daytime sleepiness and fatigue associated with significant levels of sleep disturbance.  

The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the Wikipedia entry submitted by the Veteran is not considered to be a medical article or treatise.  Nonetheless, the entry falls into this general category.  Although the entry discusses sleep apnea it does not pertain specifically to this Veteran, and the entry is not combined with any opinion of a medical professional.  Moreover, the probative March 2015 medical opinion evidence shows that the Veteran's sleep apnea is not etiologically related to service.  As the March 2015 medical opinion addresses the Veteran's specific circumstances, the medical opinion outweighs the generic relationships described by the Wikipedia entry.  

In regards to the Veteran's assertions that he has suffered from symptoms of sleep apnea since service, the Board notes that sleep apnea is not an enumerated condition under 38 C.F.R. § 3.309(a).  Therefore, consideration of service connection based on presumptive service connection or continuity of symptomatology is not warranted.

In reaching this conclusion the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.  



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


